379 F. Supp. 1102 (1974)
James E. SWANN et al., Plaintiffs,
v.
CHARLOTTE-MECKLENBURG BOARD OF EDUCATION et al., Defendants.
Civ. No. 1974.
United States District Court, W. D. North Carolina, Charlotte Division.
July 30, 1974.
*1103 Julius L. Chambers, Chambers, Stein, Ferguson & Lanning, Charlotte, N. C., for plaintiffs.
William W. Sturges, Weinstein, Sturges, Odom, Bigger & Jonas, Charlotte, N. C., for defendants.

ORDER
McMILLAN, District Judge.
Upon the express assumption and condition that the Board of Education will constructively implement and follow all of its new guidelines and policies (Exhibit A to this order), which were adopted by the Board on July 9, 1974, and filed with this court on July 10, 1974, and subject to the further conditions stated below, the court approves those guidelines and policies and the proposals for pupil assignment.
Adoption of these new guidelines and policies is understood as a clean break with the essentially "reluctant" attitude which dominated Board actions for many years. The new guidelines and policies appear to reflect a growing community realization that equal protection of laws in public education is the concern of private citizens and local officials and is not the private problem of courts, federal or otherwise. This court welcomes the new guidelines and policies and the new plan, and the declared intention of the new Board to carry them out. If implemented according to their stated principles, they will produce a "unitary" (whatever that is) school system.
This court cannot express too strongly its appreciation to Mrs. Margaret Ray and the Citizens Advisory Group for their unique and intelligent and determined efforts which presented to the Board and the community an acceptable consensus on methods to solve this constitutional issue  and to Assistant Superintendent Ed Sanders and his associates for their cheerful and skilled professional cooperation in devising and completing the proposal. To borrow an old Navy phrase, the work of the Citizens Advisory Group and the school staff in this connection has been "in the highest traditions" of public service.
The future depends upon the implementation of the new guidelines and policies. This approval is expressly contingent upon the implementation and carrying out of all the stated policies and guidelines. Here is the heart of the matter. Only if they are thus implemented is it likely that a fair and stable school operation will occur, and that the court can close the case.
The guidelines include undertakings to prepare and put into effect:
(I) Transfer policies and procedures for "the purpose of maintaining an integrated school system with a stabilized assignment program."

(II) Optional school assignment procedures to provide county-wide access to appropriately integrated optional schools, and to prevent significant jeopardy to the racial composition of other schools. [The future of optional schools as desirable educational experimentation and variety, and their legal future, are clouded by the failure thus far to provide transportation (which I understand is now being procured and which of course must be provided for such schools in *1104 the future); by the less-than-equal notification and opportunity for people from the entire county to enroll; and by the havoc which such schools, lately conceived, can wreak on an orderly pupil assignment program. "Freedom of choice" was a synonym for segregation for many years, and though a high ideal in theory, it should not be resurrected at this late date sub nom. "optional schools" without adequate safeguards against discriminatory results.]
(III) West Charlotte High School has been given a "home base," a new principal, and a group of students apparently well chosen from various areas. [It is understood and assumed that the white students who attended West Charlotte under the "lottery plan" in 1973-74 will be allowed to attend West Charlotte for 1974-75 with transportation provided.]
(IV) Hidden Valley school, in a recently integrated neighborhood, will be operated as a 1-6 neighborhood school, with a black population exceeding 50%. [This is viewed as a desirable experiment to encourage the neighborhood patrons to make a "go" of a desegregated "neighborhood" school, just as the people in rural North Carolina by the hundreds of thousands have done for many years. However, it must be carefully monitored; the school should not become racially identifiable; this experiment must not be a first step towards re-establishment of old policies which allowed schools to become identified as "black" whenever sizeable numbers of blacks moved into the school community.]
(V), (VI) Distances of bus travel have been somewhat reduced; years of bussing for many children have been reduced; and the burdens of bussing have been more equally, though of course not perfectly, re-distributed.
(VII) Kindergartens and primary grades (grades 1-3 or 1-4) are promised in the immediate future for the black communities.
(X) Monitoring procedures to prevent adverse trends in racial make-up of schools are promised.
(XI) School location, construction and closing are to be planned to simplify rather than to complicate desegregation.
The policy recommendations adopted by the Board provide, under the heading "Transfer Policy and Procedure," that "explicit policies and procedures for the management of future reassignments of pupils, either in the interest of the school system or on request of pupils, need formulation and adoption. Such policies are to fulfill the purpose of maintaining an integrated school system with a stabilized assignment program." More explicitly, these policies will provide:
(a) That upon change of residence pupils "will be reassigned to the school serving the new residence provided that such reassignment does not contribute significantly to a racial ratio trend at either school involved.
(b) That pupils may be reassigned for other valid reasons such as health, home conditions or bona fide academic reasons, provided that the reassignment does not significantly and adversely affect desegregation.
(c) That the optional school enrollments will be controlled starting with 1974 so that they are open to all county residents and have about or above 20% black students.
(d) That guidelines and central monitoring by a pupil assignment staff will be set up for these purposes.
Racial discrimination begins with a mental process  the recognition of racial differences among human beings and the decision to treat them differently because of those differences. It is, in origin, an attitude or state of mind.
Its effects also start in the minds of those who are discriminated against.
*1105 Brown v. Board of Education, 347 U.S. 483, 74 S. Ct. 686, 98 L. Ed. 873 (1954) talked, not about "SAT" performance, but about the mental and emotional impact which segregation has on school children:
"To separate them from others of similar age and qualifications solely because of their race generates a feeling of inferiority that may affect their hearts and minds in a way unlikely ever to be undone." (Emphasis added.)
The attitude or state of mind at the top, among the Board of Education, is far more important than the physical details or logistics of pupil assignment. If that attitude or policy is negative or technical, the children know it and feel it; then "ratios" and "bussing" assume unwanted but unavoidable significance. On the other hand, if the top level attitude or policy is equal treatment for all, the word gets around; hackles fall; litigants and lawyers and courts get easier to please; and the details of pupil assignment become less controversial and more commonplace.
And the recurrent injury to the spirits and motivation of the children themselves  as well as the unrest among parents  can be alleviated.
Because of the obvious change in Board attitude, it will be assumed that the new Board has taken charge of desegregation in the schools and that they will read and follow and implement their own "book"  the guidelines and adopted policy recommendations. It will be assumed that the sizeable continuing problems yet remaining will be resolved by spontaneous action by staff or board, with input as needed from the Citizens Advisory Group and other community "ombudsmen."

* * *
Under the terms above described, the guidelines, policies and plan are approved. Except as modified herein, all previous orders of court remain in effect. Racial discrimination in the operation of the schools, including racial segregation, of course is still unlawful. Racially identifiable schools may not be operated. The case will be kept open for a time but presumably only for routine administrative matters. Defendants are requested to report about April 1, 1975, on operations for the current year. Plaintiffs will provide comments if any by May 1, 1975. Assuming and believing that no action by the court will then be required, I look forward with pleasure to closing the suit as an active matter of litigation shortly thereafter.

EXHIBIT "A"

INTRODUCTION
School assignment in this single system of racially integrated schools has been in process of achievement through the cooperative efforts of many elements in the community. At the present stage, the superintendent's staff and the Citizens Advisory Group leadership have pulled together elements of all assignment proposals in a search for the fairest, most stability  capable program that can be implemented and sustained within the restraints of existing conditions.
In arriving at the present proposal, mutual efforts have been made to establish fairness in the county-wide distribution of the burdens of long or long-term transportation to and from distant schools. There has been an effort toward selection of specific major deviations from the feeder-school concept, where such would aid in providing equalization of transportation burden, and toward the allocation of grades to schools on a basis that would give schools of each grade-level organization to all areas of the city and county.
The subsequent sections of this document present a numbered list of basic considerations that guided the effort, and then a corresponding series of actual policy outlines and assignment changes that the participants agreed would become a part of this proposal.


*1106 Basic Guidelines for this Proposal
I. Transfer policy and procedure. Explicit policies and procedures for the management of future reassignments of pupils, either in the interest of the school system or on request of pupils, need formulation and adoption. Such policies are to fulfull the purpose of maintaining an integrated school system with a stabilized assignment program.
II. Optional school reassignment policy. Explicit policies and procedures for the management of admissions to any optional schools need formulation and adoption. They must provide for countywide access to those schools as appropriately integrated schools, and prevent any significant jeopardy to the racial composition of any other school.
III. West Charlotte base assignment areas. The elementary school areas assigned to West Charlotte in both the Board and CAG plans are to form the base assignment area for that school. Other areas assigned to West Charlotte are to be selected so as to equalize the out-busing burden and provide a stability-capable enrollment for that school.
IV. Hidden Valley. In view of the unique history and effort of this neighborhood and school, and as a start toward an ultimate variation from the placing of all black students as a minority in all schools, it is proposed that Hidden Valley remain as a 1-6 school with its present (1973-74) boundaries, regardless of the resulting racial ratio.
V. Reduction of distance traveled. As many long-distance satellite arrangements as possible are to be eliminated. When necessary, a deviation from the feeder arrangement is to be made by assigning a satellite to a closer school for at least one school level of grades.
VI. Reduction and equalization of span of years out-bused. No children in a satellite or in any other area close to a school are to be so assigned that they are transported away from their home area for the full 12 years of school. Out-busing assignments are to be distributed as equally as is possible and practical.
VII. School organization of grades served. Where practical immediately, and where not, in the near future, schools serving primary grades (including the voluntary-attendance kindergartens) are to be located in every section of the system. In schools now paired, when possible, the fourth grade is to be moved from the primary school to the fifth and sixth grades school. In the future, the creation of any school serving fifth and sixth grades only is to be avoided; in the next new pairings, the primary grades are to be located in a black residential area. As kindergartens are phased in, priority is to be given, within the restraints of regulations, to the placing kindergartens in the schools on the west side of the county.
VIII. A base home territory for all schools. Adjustments and specific exceptions to the feeder sequence are to be effected to insure that each school serves its own immediate neighborhood unless there is compelling reason to do otherwise at a specific school.
IX. Boundary adjustments of certain elementary school areas that extend from the city limits toward the perimeter of the county: Effort is to be made to rearrange, as feasible, these narrow-shaped extensions of assignment areas *1107 that contain homes at great distance from the assigned schools though they are still in a contiguous part of that area.
X. Schools evidencing a trend of increasing black ratio: Monitoring procedures are to be so specified that assignment adjustments will be acted upon when trends of racial change are noted. These procedures are to be made specific with respect to degree of change and timing of remedial actions to be taken.
XI. Future Site Selection: School planning is not to be predicated on population growth trends alone; consideration is to be given to the influence new building can be toward simplification of an integrated pupil assignment plan. Buildings are to be built where they can readily serve both races.
When consideration is being given to the closing of any school, or its conversion to another program, the impact of such action on an integrated school system should be taken into account. The closing or conversion should not jeopardize the integrated status of the system.

Specific Proposals

Policy Development

I. Transfer Policy and Procedure
It is recommended that the board adopt a resolution asserting its policy to effect transfers and reassignments in such manner that an integrated school system will be maintained. The resolution could include instructions to the staff to formulate appropriate policies and guidelines to that end, to encourage the staff to solicit help from the CAG, and then to present them for adoption by the Board.
Pending further refinements, the following may serve both as a basis for discussion and a policy to be acted on temporarily:
A. No pupil assignments shall be changed during the school year except by specific action of the Board of Education.
B. The Board of Education will grant individual reassignment requests forwarded to it by the staff under the following conditions:
1. Change of residence: pupils will be reassigned to the school serving the new residence provided that such reassignment does not contribute significantly to a racial ratio trend at either school involved. (Guidelines can and will be developed to spell out a definition of "significantly".)
2. Reasons other than change of residence: pupils may be reassigned to the school requested provided that, after full investigation by the principals and staff members concerned:
a. the reassignment does not contribute significantly to a racial ratio trend or status at either school involvéd,
b. the functional capacity of the receiving school can accommodate the new student,
c. the reasons for reassignment are not related to athletic participation, and
d. there is demonstrable valid reason for the reassignment such as health, home conditions, or a bone-fide scheduling difficulty for a needed course of study.
C. The Board of Education shall review its pupil assignment program each third year, at which times changes may be effected to maintain full utilization of school capacities at appropriate[*] ratios of racial integration. Boundary *1108 changes, realigned school pairings and satellite areas may be used to maintain the stability of the overall school assignment plan. To the extent possible, any necessary changes in assignment will be effected at grades of school-change through promotion.

II. Optional School Reassignment Policy.
Strict and central control must be exercised over all admissions (reassignments) to each optional school in order to fulfill the necessary ends that these schools be open to all county residents and be integrated by grade at or above approximately a 20% black ratio. Reassignments to optional schools must not jeopardize the racial composition of any other school.
Guidelines and central monitoring by the Pupil Assignment staff with the respective school principals are to be drawn up. Capacities and allocation of maximum numbers of students that may be drawn from each other school attendance area, by race, are to be designated. The actual enrollment of the optional school may have to be guided by its racial composition and by the number drawn from each other school area, not by considerations of space and program only.

Specific Proposals

Alterations of Assignments

III. West Charlotte

The following elementary attendance areas are proposed for the base area of West Charlotte attendance:
Tryon Hills Cotswold
Newell Oakhurst
Statesville Road

University Park including its increase by former satellite 25 Eastover including its increases from Myers Park Elementary Briarwood except its Dinglewood students who remain at Garinger

Exception: The Billingsville area students assigned to Cotswold and Oakhurst will remain assigned to East Mecklenburg.


IV. Hidden Valley

It is proposed that Hidden Valley continue to operate as a 1-6 school with its present boundary lines unchanged. High priority should be given to the early placement of kindergarten at that school, from this or next year's increases of kindergarten. For junior high school, 2/3 of Hidden Valley is to be assigned to Cochrane and 1/3 to Northeast; all Hidden Valley is to be assigned to Myers Park for high school. (See M. below)

OTHER PROPOSED MODIFICATIONS:
In accomplishing the policy goals enumerated as V, VI and VII above, the following specific proposals are agreed to:
A. Rama Road and First Ward. Rama Road having been released from its pairing with Hidden Valley by the above action, is eligible to re-enter its 1973-74 pairing arrangement with Lansdowne and First Ward. As this three-school pairing has had a successful operation, it is proposed that it be continued. Its reestablishment would allow Satellite 9A (Piedmont Court and surrounding area) to be eliminated since the three schools could now absorb that area. It is also proposed that the Cherry Street portion of the now existing Myers Park Elementary attendance area be added to the Lansdowne-First Ward pairing. A further change becomes possible and is recommended: that part of Rama Road attendance area lying East of the center of Monroe Road to be assigned to Idlewild. This change in turn allows a further proposed modification: Idlewild to give to Matthews that area south of and including Rice Road bounded on the southeast by Highway 51. (This change eliminates one of the longest bus routes: Idlewild sections to Lincoln *1109 Heights). Lansdowne and Rama Road remain K-4 and First Ward 5-6. As enrollments permit the change, the fourth grade should be housed at First Ward making a K-3, 4-6 organization in the future.
B. Myers Park Elementary, as an optional school, is removed from the assignment plan. If dissolved as an attendance area, other schools must absorb its neighborhoods. Eastover, as a 1-6 school, had been designated to absorb part of that Myers Park area and not, as previously proposed, be paired with Wilmore.
It is therefore proposed that the Myers Park area give:
To Eastover: the area previously part of Myers Park Elementary that lies East of the center of Morehead and east of the center of Sharon; also, the area recently proposed to be moved from Elizabeth to Myers Park. This area is a triangle contiguous to Eastover's Southern Railway boundary extending to Independence Boulevard and Briar Creek (the creek itself).
To First Ward: The Cherry Street section located in the area generally bounded by Kings Drive, Third Street, and Queens Road.
To Dilworth: The previously Myers Park Elementary area west of the center of Morehead Street, Queens Road and Sharon Road as they form a line from Baldwin Street to Brandon Road.
With the above adjustment to Dilworth, it can give up a part of its assignment area to Wilmore  allowing Wilmore to continue as a 1-6 school rather than join a pairing as previously proposed for 1974-75. This area zoned from Dilworth to Wilmore is to be that area west of the center of Tremont Avenue and of Park Road. It is proposed that Dilworth also remain a 1-6 school.
Satellite 11B (Wilmore area 1973-74 plan) is to continue its assignment to Eastover and A. G. and then on to Myers Park Senior High School as an exception to the feeder plan.
C. Since Cotswold has been removed from the proposed pairing with Hidden Valley, it is to retain its present boundary and, as in previous years, to receive Satellite 9B from Center City. This satellite and the Billingsville community Cotswold students, as the past, are to proceed on to Randolph and to East as exceptions to the feeder plan. The Cotswold base area is to continue on to Randolph and then be assigned to West Charlotte for high school.
D. Oakhurst has also been removed from its proposed pairing arrangement with Hidden Valley. Its boundary line is to remain. Satellite 10, (Center City 1973-74) is to be reinstated as it was in 1973-74 and to continue on to Randolph and, as an exception to the feeder plan, to East, as are the Oakhurst students from the Billingsville community. The base area of Oakhurst is to proceed on to Randolph and then to West Charlotte.
E. Briarwood: Briarwood is to remain a 1-6 school with boundary lines as they pertained in 1973-74. The school is to be enlarged, however, by receiving Satellite 26 (Pitts Drive) which was previously assigned to Devonshire. Briarwood area including Satellite 26 is to proceed on to Cochrane and West Charlotte.
Devonshire, having been removed from the proposed base of West Charlotte and having given up Satellite 26 to Briarwood, can now be paired as in the past with Double Oaks. Its boundary is to be restored to its 1973-74 area. Black students in the Barrington Oaks area (Satellite 27) are to be assigned to Clear Creek (Northeast and Independence.) The base area of Devonshire is to be assigned on to Cochrane and Garinger. The grade structure of Devonshire is to be 1-3 and Double Oaks 4-6.
Hickory Grove has been taken out of the pairing with Double Oaks. It also has returned a part of its assignment area to Devonshire. The remaining area is to continue as in the 1974-75 Board proposal with a grade structure of 1-6. The Tryon Hills satellites scheduled to Huntersville and Statesville Road are to be accommodated at Hickory *1110 Grove, but return "home" at the junior high level to Williams.
F. Bain could, for the present time, keep its boundary as in the proposed 1974-75 plan. It is to continue to receive satellite S-18 (Midwood). However, students living in that satellite are to be assigned (as an exception) on the senior high level to Garinger rather than to Independence. This entry into Garinger is to be phased in starting with the 10th grade in 1974-75.
G. Albemarle Road-Druid Hills are to keep their pairing arrangements and their proposed boundaries. However the grade structure is to be changed so that Albemarle Road will be a 1-3 and Druid Hills a 4-6 school.
H. Idlewild-Lincoln Heights are to keep their pairing arrangement. Idlewild attendance area is reduced by giving to Matthews that territory previously described (A). In addition, the grade structure of the two schools is to be Idlewild 1-3 and Lincoln Heights 4-6.
I. As Sharon is removed from the pairing arrangement with Wilmore, it now becomes a 1-6 school keeping satellite 7 (Raintree) and satellite 5 (Boulevard Homes-Little Rock Homes).
Since Satellite 5 can be accommodated at Sharon, it is proposed that Park Road continue its pairing with Marie Davis (along with Nations Ford) and that Park Road students, as in the past proceed on to Sedgefield and Myers Park High as an exception to the feeder plan. (In the proposed adjustments, Park Road had been removed from that pairing.)
J. As Huntersville has given up Satellite S-1 (Tryon Hills), it can now add from Long Creek one third of the area known as Trinity Park in and around map grid 191A. It is so proposed.
K. On the junior high level, Highland and Plaza Road are to be returned to Hawthorne (instead of to Williams as under the recently proposed plan). Hickory Grove, having been relieved from a pairing arrangement, is to be assigned along with the Tryon Hills Satellite to Williams and then on to Independence High School.
L. On the senior high level, satellite 25 (Oakdale) is to be removed from West Mecklenburg and assigned to West Charlotte. Satellites 4, 5, and 6 (Boulevard Homes-Little Rock) can then be assigned to West Mecklenburg as an exception to the feeder plan; it is so proposed.
M. In making the necessary adjustments to provide a broader base for West Charlottte, Meyers Park Senior High has lost all Eastover including its additions from Myers Park Elementary, and that part of Myers Park Elementary transferred to Dilworth. In the adjustment plan, Wilmore was proposed to be changed from Harding to Myers Park High School, and Dilworth was to go to Harding.
It is proposed that these assignments be negated; that Wilmore continue to Harding and the enlarged Dilworth area be assigned to Myers Park High School.
In addition, it is proposed that Hidden Valley be added to Myers Park. (See IV above)
N. The following additional changes are proposed:
1. The Billingsville area of Chantilly to be assigned to East Mecklenburg on the senior high level. This makes it possible for all of the Billingsville community to be assigned to one senior high school.
2. Matthews attendance area continue, as in the past, to East Mecklenburg rather than to South.

3. Sterling attendance area to be assigned to Smith Junior High and Olympic rather than to South.

4. The Rama Road area rezoned to Idlewild to be assigned as in the past, to McClintock and East Mecklenburg.

5. A "home base" area be established for Williams Junior High School. This base will be that area bounded by Newland Road, I-77, I-85, and Statesville Road. *1111 *1112 *1113 *1114



*1115
                     Base Areas for Junior High Schools
Albemarle Road                                 Northeast
    Albemarle Road Elementary                      Bain
    Druid Hills                                    S-18 (Midwood)
    IdlewildLess area between Monroe Road         Clear Creek
            and Highway 74                         S-27 (Devonshire)
    Lincoln Heights                                Hidden Valley (Part)
Alexander                                      Northwest
    Cornelius                                      Allenbrook
    Davidson                                       Thomasboro
    Huntersville                                   University Park (Part paired with Allenbrook)
    Long Creek (Part)
                                               Piedmont
Alexander Graham                                   (Optional SchoolNo area Assigned)
    Dilworth                                   Quail Hollow
    Eastover
    S-11B (Wilmore)                                Bruns Avenue
    Selwyn                                         Huntingtowne Farms
    S-4 (Part)                                     Starmount
    Sharon                                         Pineville
    S-5 (Boulevard Homes)                          S-4 Part (Blvd. Homes)
                                                   S-6 (Little Rock)
Carmel
                                               Randolph
    Barringer
    Beverly Woods                                  Billingsville
    Olde Providence                                Cotswold
    MatthewsLess area west of 74 S-8        S-9B (Center City)
             (Pinevalley)                                Oakhurst
                                                   S-10 (Center City)
                                                   Billingsville Community of Chantilly
Cochrane                                           Matthews area East of Highway 74
    Briarwood                                  Ranson
         S-26 (Pitts Drive)
    Devonshire (Less S-27)                         Derita
    Double Oaks                                    S-2 (Tryon Hills)
                                                   Long Creek (Part)
Coulwood                                           Statesville Road
    Oakdale                                    Sedgefield
    Paw Creek
    University ParkPart in pairing with           Collinswood
         Oakdale and Paw Creek                     Marie Davis (Part in pairing with Park
                                                                Road)
                                                   Park Road
Eastway                                            Sedgefield
                                                   Wilmore
    Merry Oaks
    Villa Heights                              Smith
    Windsor Park
    Winterfield                                    Amay James
                                                   Montclaire
Hawthorne                                          Pinewood
                                                   Sterling
    ChantillyLess Billingsville Community
    Highland                                   Spaugh
    Midwood
    OaklawnLess S-26 (Pitts Drive)                Ashley Park
    Plaza Road                                     Enderly Park
    Shamrock Gardens                               Westerly Hills
Kennedy                                        Williams
    Marie Davis (Part in pairing with Nations      Hickory Grove
                 Ford)                             S-1 and S-3 (Tryon Hills)
    Nations Ford                                   Newell
    Steele Creek                                   Tryon Hills
McClintock                                     Wilson
    First Ward                                     Berryhill
    Lansdowne                                      Lakeview
    Rama Road including area South of Idlewild     Pawtuckett
       between Monroe Road and Highway             Tuckaseegee
       74 (zoned to Idlewild)                      University (Part in pairing with Pawtuckett)



*1116
                             Base Areas For Senior High Schools
East Mecklenburg                                          Hickory Grove (Including S-1 and S-3
                                                                         Tryon Hills)
     Billingsville Base Area                              Idlewild (Less Area South of Idlewild
     Billingsville Community Located in Chantilly,                  between Monroe Road and
           Cotswold, and Oakhurst                                   Highway 74
     S-9B (Center City)                                   Lincoln Heights
     S-10 (Center City)
     First Ward                                       North Mecklenburg
     Lansdowne
     Matthews (Not including S-8)                         Cornelius
     Rama Road including area South of Idlewild           Davidson
         between Monroe Road and                          Derita (Including S-2 Tryon Hills)
         Highway 74                                       Huntersville
                                                          Long Creek
Harding
                                                      Olympic
     Allenbrook
     Ashley Park                                          Marie Davis (Part paired with Nations
     Berryhill                                                         Ford)
     Enderly Park                                         Amay James
     Thomasboro                                           Montclaire
     Wilmore                                              Nations Ford
                                                          Pinewood
Myers Park                                                Steele Creek
                                                          Sterling
     Collinswood
     Marie Davis (Part paired with Park Road)         South Mecklenburg
     Dilworth
     S-11B (Wilmore)                                      Barringer
     Hidden Valley                                        Beverly Woods
     Park Road                                            Bruns
     Sedgefield                                           Huntingtowne Farms
     Selwyn                                               S-8 (Pinevalley)
     Sharon                                               Olde Providence
                                                          Pineville
Garinger                                                  Starmount
     S-26 (Dinglewood)                                West Charlotte
     Chantilly (Less Billingsville Community)
     Highland                                             Briarwood (Including S-26)
     Merry Oaks                                           Cotswold (Except Billingsville Community)
     Midwood (All including S-18)                         Eastover (Not including S-11B)
     Oaklawn                                              Newell
     Plaza Road                                           Oakhurst (Except Billingsville Community)
     Shamrock Gardens                                     Statesville Road
     Villa Heights                                        Tryon Hills
     Windsor Park                                         University Park (All and including area
     Winterfield                                                           formerly S-25)
     Devonshire
                                                      West Mecklenburg
Independence
                                                          Lakeview
     Albemarle Road Elementary                            Oakdale
     Bain                                                 Paw Creek
     Clear Greek (Including S-27 from Devonshire)         Pawtuckett
     Double Oaks                                          S-4, S-5, S-6, (Boulevard Homes and
     Druid Hills                                                          Little Rock Homes)
                                                          Tuckaseegee



*1117
                                  THE STATISTICS
                               Projected Enrollment
                                      1974-75
------------------------------------------------------------------------------------
                                                         Projected
                                Projected            without change[1]
     School         Capacity     1974-75    Ratio    from 1973-74 plan       Ratio
------------------------------------------------------------------------------------
Albemarle Road        400            500      32                760           28
Allenbrook            500            450      40                450           40
Ashley Park           550            400      38                425           48
Bain                  625            765      20                905           18
Barringer             575 (2)        520      38                405           42
Berryhill             600        K + 420      37             K+ 420           37
Beverly Woods         700            550      36                650           30
Billingsville         500        K + 480      39             K+ 370           39
Briarwood             600            675      24                490           27
Bruns Avenue          600            550      34                445           31
Chantilly             450        K + 355      44             K+ 355           44
Clear Creek           500        K + 515      29             K+ 285           16
Collingswood          575            455      40                455           40
Cornelius             600        K + 440      32             K+ 440           32
Cotswold              500        K + 440      32                470           36
Davidson              300            265      43                265           43
Marie Davis           750            540      31                465           41
Derita                800            750      34                750           34
Devonshire            700            700      34                875           31
Dilworth              600        K + 400      41             K+ 400           41
Double Oaks           625            635      33                505           26
Druid Hills           450            490      37                355           35
Eastover              650        K + 490      29                450           40
Elizabeth (Optional)  500             -       20(+)              -
Enderly Park          475            270      39                375           55
First Ward            650            675      36                560           28
Hickory Grove         750        K + 675      26                460           35
Hidden Valley         800            900      66                900           66
Highland              375        K + 320      39             K+ 370           47
Irwin Optional                        -       20(+)              -
Huntersville          650            635      28                635           28
Huntingtowne Farms    550        K + 510      35                375           27
Idlewild              600            635      39                935           35
Amay James            375            475      39                385           34
Lakeview              400        K + 270      37             K+ 345           58
Lansdowne             700        K + 685      33             K+ 445           26
Lincoln Heights       600            650      43                450           43
Long Creek            675            740      37                820           43
Matthews              800 (+ old
                           bldg)     990      20               1010           13
Merry Oaks            450            365      33                435           33
Midwood               500            340      38                285           39
Montclaire            700            445      39                645           40
Myers Park (Optional) 500             -       20(+)              -
Nations Ford          700        K + 715      30             K+ 700           32
Newell                700            670      31                670           31
Oakdale               500            420      40                420           40
Oakhurst              650        K + 490      30             K+ 490           30
Oaklawn               600            365      38                475           36
Olde Providence       500            535      36                645           33
Park Road             500        K + 305      33             K+ 375           45
Paw Creek             600            485      38                485           38
Pawtuckett            450            415      27                415           27
Pineville             500        K + 600      44             K+ 655           21
Pinewood                         K + 470      38             K+ 465           43
Plaza Road            400        K + 435      40             K+ 435           40
Rama Road             600        K + 525      35             K+ 570           20
Sedgefield            525            500      43                500           43
Notes



*1118
------------------------------------------------------------------------------------
                                                         Projected
                                Projected            without change
     School         Capacity     1974-75    Ratio    from 1973-74 plan       Ratio
------------------------------------------------------------------------------------
Selwyn                500            420      43                370           35
Shamrock Gardens      450            390      38                460           36
Sharon                450            590      41                400           36
Starmount             600         K+ 495      35                455           38
Statesville Road      600         K+ 620      33             K+ 685           39
Steele Creek          400            550      40                565           31
Sterling              575            585      33                560           35
Thomasboro            675            790      43                755           45
Tryon Hills           500            560      40                265           43
Tuckaseegee           600            530      38                625           31
University Park       725            780      36                780           36
Villa Heights         600         K+ 465      32                710           37
Westerly Hills        500            495      34                380           45
Wilmore               425         K+ 340      38                345           49
Windsor Park          600            625      34                605           31
Winterfield           600            540      37                540           37



------------------------------------------------------------------------------------
                                                                 If No
                                       Projected                 changes
      School            Capacity        1974-75      Ratio     from 1973-74    Ratio
------------------------------------------------------------------------------------
Albemarle Road Jr.        923            1090          38         1100           38
Alexander Jr.             873            1170          26         1170           26
Carmel Jr.               1254            1285          27         1220           25
Cochrane Jr.             1190            1425          38         1365           29
Coulwood Jr.              850             870          42          870           42
Eastway Jr.              1068            1220          33         1220           33
Alexander Graham Jr.     1020            1060          32          775           37
Hawthorne Jr.            1263            1005          35          975           44
Kennedy Jr.               752             825          33          875           34
McClintock Jr.            971            1145          37         1320           24
Northeast Jr.             540             840          23          710           13
Northwest Jr.            1069             635          44          615           46
Piedmont Jr. (Optional)   756              -           20 (+)       -
Quail Hollow Jr.         1262            1165          37         1340           30
Randolph Jr.              996            1025          29          935           25
Ranson Jr.                826             875          38          980           44
Sedgefield Jr.            945             925          35          975           35
Smith Jr.                1141            1220          30          935           31
Spaugh Jr.               1290             745          38          935           42
Williams Jr.              825             825          39          810           50
Wilson Jr.               1044             985          34          895           31
East Mecklenburg         1700            2155          30         2165           23
Garinger                 1870            2215          28         2005           32
Harding                  1190            1165          31         1185           38
Independence             1676            1985          29         2185           24
Myers Park               1676            1830          29         1900           27
North Mecklenburg        1336            1430          33         1755           34
Olympic                  1395            1635          28         1450           29
South Mecklenburg        1530            1685          28         1775           27
West Charlotte           1603            1600          42         1635           46
West Mecklenburg         1382            1375          36         1320           35



*1119
                      Kindergarten Placement
    Location
Berryhill                  3
Billingsville              3
Chantilly                  2
Clear Creek                3             Satellite (Devonshire)
Cornelius                  3
Cotswold                   3             Satellite (Center City)
Dilworth                   3
Eastover                   3             Satellite (Wilmore area)
Elizabeth (Optional)       2
Hickory Grove              4             Satellite (Tryon Hills area)
Highland                   2
Irwin (Optional)           2
Huntersville               4
Huntingtowne Farms         5             Bruns Avenue
Lakeview                   6             Tuckaseegee
Lansdowne                  6             First Ward
Montclaire                 5             Amay James
Myers Park (Optional)      2
Nations Ford               7             Marie Davis
Oakhurst                   4             Satellite (Center City)
Park Road                  4             Marie Davis
Pineville                  4             Satellite (Boulevard Homes)
Pinewood                   4             Amay James
Plaza Road                 3
Rama Road                  5             First Ward
Starmount                  5             Bruns Avenue
Statesville Road           4
Villa Heights              9             Merry Oaks, Windsor Park
Wilmore                    2
                         ___
                         112
                           1   Held in reserve
                         ___
                         113

NOTES
[*]   (Specific guidelines to define "appropriate" can now, and at any future time, be spelled out.)
[1]  The difference between the proposed enrollment and that previously projected by continuation
of the 1973-74 plan (unadjusted) may be caused by change of grade structure, pairing
arrangement, satellite or boundary of base area. (2) Kindergarten enrollments are not given
specifically as attendance, being voluntary, is not reliably predictable.